 532,rDECISIONSOF NATIONALLABOR RELATIONS BOARDSuperior Container,Inc.and-National ProductionWorkers UnionLocal 707 ofCleveland.Cases8-CA-17024, 8-CA-17308, and. 8-CA-1744925 September 1985'DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSEN -On 20 July 1984 Administrative Law JudgeNorman Zankel issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,I and the Respondent filed a reply brief.The National Labor Relations Board has delegat-ed its authority in 'this proceeding to a three-member panel. -The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the. judge's rulings,,fndings,2 andconclusions3and to adopt the recommendedOrder.iThe General Counsel'also filed a motion to consolidate the presentcase with another case involving the same parties InSuperior Container,276 NLRB 521 (1985), the case which the General Counsel requested beconsolidated with the present one, the Board denied the General Coun-sel'smotionHowever, to the extent that case and the instant proceedinginvolve related issues, we take official notice of the other decision2 In adopting the judge's conclusion that the discharge of employeeMauldin did not violate Sec 8(a)(3) and (1) of the Act, Chairman Dotsonand Member Johansen do not rely on his findings that Mauldin's job wascritical and that the Respondent-would be unlikely to risk implicatingitself in further unfair labor practice, proceedings at a time when an ad-ministrative law judge's decision in a previous unfair labor practice pro-ceeding against the Respondent was pending before the Board-3 In adoptingthe judge's' dismissal of the 8(a)(5) and(1) allegations ofthe complaint,Chairman'Dotson and Member Johansen note and addi-tionally rely on the, decision inSuperior Container,276 NLRB 521, inwhich they dismissed those portions of an earlier, complaint alleging vio-lations of Sec 8(a)(5) and (1) based on their determination there that theUnion's majority status had not been established As noted by the-judge,no evidenceof the Union'smajority status was presented at the hearingin the present case'iContraryto her colleagues,Member Dennis found that the Union'smajority status was established inSuperior Container,276 NLRB 521,. thatthe Respondent was obligated to bargain with the Union,and that theRespondent violated Sec 8(a)(5) by unilaterally changing overtime policyand paying of bonusesAs theunilateral changes allegations 'in thepresent case are continuations of the 8(a)(5) violations she found in 276'NLRB'521.she believes it unnecessary to repeat those findings hereContraryto the majority,Member Dennis would find the Respondentunlawfully discharged employee Siegfried Mauldin in September 1983 In276 NLRB 521,the Board unanimously found that Mauldin was dis-charged in violation of Sec 8(a)(3) in August 1982 The Respondent rein-stated him in August 1983 pursuant to a 10(1) injunction In the instantcase, the Respondent failed to show that it would have discharged Maul-din (only 2 weeks after reinstating him) absent his union activityThe Respondent was again forced to reinstate Mauldin and dischargedhim a third time in March1984 for hisfailure tocomplywith the Re-spondent'smandatory overtime policy Because the overtime policy wasinstituted in violation of Sec 8(a)(5),Member Dennis would order Maul-din reinstated with backpayTaracorpInc,273NLRB 221(1984) ("whenthe reason for the discharge is an unfair labor practice,a make-wholeremedy is appropriate since the'loss of employment stems directly froman unfair labor practice)ORDERThe recommended Order of the adrriinistraiivelaw judge is adopted and the complaint is dis-missed.Mark F. Neubecker, Esq.,of Cleveland, Ohio, for theGeneral Counsel.WilliamF Snyder, Esq.andGlenn D.Waggoner,Esq.(Marshman, Snyder & Corrigan),of Cleveland, Ohio,for the Employer.John L. Oliverio,of Wickliffe, Ohio, for the Union.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. The'above cases were heard by me on May 17, 1984, atCleveland, Ohio.The original charge in Case 8-CA-17024 was filed bythe Union on September 13, 1983; in Case 8-CA-17308on January 20, 1984; and in Case 8-CA-17449, on March26, 1984. A consolidated amended complaint issued onApril 10, 1984. In substance, the complaint alleges thatthe Employer discriminated -against its employee, Sieg-fried-Mauldin, in violation of Section 8(a)(3) and (1) ofthe National LaborRelationsAct by terminating him onSeptember 9, 1983, and again on March 14, 1984. Also,the Employer is alleged to have refused to bargain withthe Union, in violation of Section 8(a)(5) and ('1) of theAct, by instituting certain unilateral changes in workingconditions of employees represented by the Union. Spe-cifically, the alleged unlawful acts were identified as (a)a change in the Employer's progressive discipline systemfor absenteeism; (b) a change in the method of comput-ing Christmas bonuses, which allegedly resulted 'in - re-duced Christmas bonuses for five named employees; (c)imposition of a mandatory overtime requirement, whichallegedly resulted in Mauldin's second discharge and sus-pension of another named employee; and (d) establish-ment,of a progressive discipline system.On the entire record,-includingmy observation of thedemeanor of the witnesses, i and after due considerationof the briefs -filed by -the General Counsel and the Em-ployer, I make the followingFINDINGS OF FACT'I: JURISDICTIONThe Employer, an Ohio corporation,has, at all.materi-al times;maintaineda plant at WarrensvilleHeights,Ohio, where it has been engaged in the manufacture ofpaper products. Annually, the Employer shipped prod-ucts in excessof $50,000 in value from this location di-rectly to points outside of Ohio and, during the 12months immediately preceding September 13, sold andshipped products, goods,and materials exceeding$50,000in value from the plant toImperialClevite,Inc.,EngineiAll witnesses were sequestered throughout the hearing.276 NLRB No. 56 SUPERIORCONTAINERPartsDivision (located within Ohio) which itself is incommerce on other than indirect basis.The Employer admitted it is, and has been, at all mate-rial times an employer engaged in commerce within themeaning of the Act. On this admission, and the above-stated facts, I so find.The parties agree, the record reflects, and I find thatthe Union is a labor organization within the meaning ofthe Act.IT.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundUnion President John Oliverio testified that he beganorganizingthe Employer'semployees in the followingunitwhich the Employer's answer admits is appropriatefor collectivebargaining:All production and maintenance employees em-ployed by the Employer at its Warrensville Heights,Ohio facility, excluding office clerical employeesand professional employees,guards,'and supervisorsas defined in the Act, and any other employees.On the date of the instant hearing, Oliverio claimed hewas "still . . . trying to organize` these people pursuantto a bargainingorder."The bargaining order to which Oliverio referred wasissued by Administrative Law Judge Karl H. Buschmannon September 30, 1983, in Cases 8-CA-16086, 8-CA-16309, 8-CA-16309-2, and 8-CA-16526. At the time ofthe instant hearing,Judge Buschmann'sdecisionwaspending before the National Labor Relations Board onexceptions.It remains so pending.As to Mauldin, Judge Buschmann concluded Mauldinhad been discriminatorily terminated on August 13, 1982,because of his support of the Union. JudgeBuschmannordered thatMauldin be reinstated ' and made whole.Prior to the issuance of Judge Buschmann's decision;specifically, on August 22, 1983, the Employer reinstatedMauldin. He worked until September 9, 1983, when theEmployer again discharged him. (This discharge will beconsidered in sec.D, below.)On November 28, 1983,Mauldin was once again rein-stated.He worked until March 14,1984,when he wasonce again terminated.(This termination will be consid-ered in sec.D, below.)B. ProcedureThe General Counsel asked me to take "judicialnotice" of JudgeBuschmann's decision(JD-433-83, Sep-tember 30, 1983). The record clearly shows that requestwas made for two purposes: (1) as background evidenceon the instant 8(a)(3) allegations;and (2)as substantiveproof of certain prima facieelements of , the instant8(a)(5) allegations(i.e., the Union's majoritystatus).Ideniedthe General Counsel'srequest,yet officiallynoted the existenceof the priorlitigatedcases, thatJudge Buschmann issued a decision,and that those mat-ters were pending on exceptions.533In her posthearing brief, the General Counsel assertsthe propriety of taking notice of Judge Buschmann's de-cision is an issue which needs resolution. That brief,however, contains no argument regarding this matter.In effect the General Counsel requests me to considerJudge Buschmann's findings and conclusions dispositiveof some of the elements of proof herein. My posthearingresearch has uncovered no authority for taking judicial,or official, notice of the Board's unfair labor practiceproceedings, for the stated purposes, in situations otherthanafterthe Board itself has rendered its decision. Onecase was uncovered which involves circumstances I findanalogous to the instant matter. Thus, inHospitalityMotor Inn,250 NLRB 1189, 1193, and fn. 7 (1980), theBoard left undisturbed an administrative law judge's re-jection of the General Counsel's request to take officialnotice of an administrative law judge's decision. InHos-pitality,the request was made prior to the issuance of theBoard's decision in the case decided by the administra-tive law judge. Thus, at thestagethat the request for of-ficialnoticewas made, the findings, conclusions, andorder of the administrative law judge were in recommen-dation form. The Board had not yet issued a final deci-sion.-Arguably,Hospitalityisdistinguishable from the caseat bar. InHospitalitythe purpose of taking official noticeof the prior unfair labor practice proceedings was toform the foundation for an expanded remedy. Herein, asindicated, the General Counsel's request effectively is in-tended to supply substantive evidence of the alleged re-fusal to bargain, and more. Nonetheless, the requests forofficial notice both inHospitalityand herein seek toattach finality to the earlier findings of an administrativelaw judge. Such a result can appropriately be accordedonly toBoarddecisions or those of the Federal courts.Insofar as the instant case, andHospitality,would requirebinding application of earlier administrative law judgeconclusions and findings, the cases are clearly analogous.As inHospitality,I simply cannot here accord the prece-dential significance to Judge Buschmann'sdecision, assought-by the General Counsel. However, as noted, Ihave taken note of his decision only to the extent appro-priate in the present circumstances. Also seeAmericanThread Co.,270 NLRB 526 fn. 2 (1984)). Accordingly, Ireaffirm my earlier ruling.In doing so,it is emphasizedthat I conclude I have officially noticed the existenceboth of the prior unfair labor practice proceedings in-volving the instant Employer and Judge Buschmann'sdecision to the extent legitimately possible.C. The Refusal toBargain,It is well established that an employer engages in anunlawful refusal to bargain when,without first consult-ing the union which duly represents its employees in anappropriate bargaining unit, it institutes changes regard-ing matters which are mandatory subjects of bargaining.NLRB v. Katz,369 U.S. 736 (1962). Herein, it is undis-puted that the subjects of progressive discipline systemfor absenteeism,Christmasbonuses(in the circumstances 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this case),2 mandatory overtime, and a progressivesystem for failure to work overtime' are mandatory bar-gaining subjects.The General Counsel's prima facie case supporting theallegations that unilateral changes in employee terms andconditions of mandatory bargaining subjects consist of ashowing that:(1) The subjects are indeed mandatory. ,(2)The Union is the majority collective-bargainingrepresentative of the employees in an appropriate unit.(Warehouse Groceries Management,254 NLRB 252; 253-255 and fn. 22 (1981).)(3) The Union requested bargaining.(4)The changes were made without first consultingthe Union.Each of the above elements must be proved as a pre-requisite to imposing the duty to bargain contemplated inNLRB v. Katz.On the record before me. (excludingJudge Buschmann's findings relative to majority status), Iconclude the record is bare of evidence demonstratingthe existence of two of'the four necessary ingredients ofa complete prima facie case..As previously observed,it is undisputed that the mat-ters in which the alleged unilateral changes were madeare mandatory bargaining subjects., Also, Oliverio testi-fied that no employer representative offered to bargainwith the Union over any of those `subjects and, that theEmployer had not notified the Union of any changes itintended to make in any of those subjects.Thus,. there isevidence of prima facie elements(1) and (4),above.However,I can find no evidence to support elements(2) and(3).The Employer's answer denies both that theUnion was the representative of the employees in the ad-mittedly appropriate bargaining unit and that it had beenconfronted with a request to bargain.Thus,both- theUnion'smajority status and proof of a request to bargainwere issues raised for litigation.In his direct testimony, as a witness on behalf of theGeneral Counsel,Oliverio"was asked no questions con-cerning either the Union'smajority status or its efforts torequest collective bargaining.Instead,during colloquybetween the'General Counsel and- me during argumentson the Employer's oral motion to dismiss after the Gen-eralCounsel rested his case,3the' General, Counsel con-ceded the record'before the contains no evidence-whichestablishes a duty on the Employer to bargain with the'Union(Tr. 107-108).The General Counsel claimed reli-ance on Judge Buschmann's 8(a)(5)findings and conclu-sions as proof of demand'and majority. 'On the state of the instant record,Imust conclude thatthose critical elements of a prima facie refusal to bargainby making unilateral changes in" working conditions aremissing.Absent such proof, I find the burden of provingthe alleged 8(a)(5) and '(1) allegations has not been sus-tained,and I shall recommend dismissal of all such alle-gations for that reason.'2No issue exists herein which makes the rule ofBenchmark Industries,270 NLRB 22 (1984),applicableIf the above analysis is deemed imprudent by any re-viewing authority, I nonetheless would recommend dis-missalof the refusal-to-bargain allegations because I con-clude the record, in its totality, does not demonstrate anyof the allegedunilateralconduct, actually occurred. Eachwill be discussed below.41.Absentee-discipline- policyComplaint paragraphs 12 and 13 allege that the Em-ployer changed its progressive discipline system for ab-senteeismDocumentary, evidence (G.C. Exhs. 18 and19) shows that the Employer disciplined employees forabsenteeism as early as 1973.Lazaro Carabello, the Employer's production managerfor 15 years before January 1, 1984, when he becamegeneral manager, whom I credit, testified without contra-diction that in 1973 employee J. Perez was supended for3 days for a second absentee offense and in 1979 was sus-pended for 1 week for a third such offense. Carabellocould, not recall what punishment was imposed for firstsuch 'offenses, but claimed either a suspension or oralwarning was given, depending on the reason an employ-ee presented for failing "to call in to report an absence.Carabello asserted that fourth offenses resulted in dis-charge.Employee David Ormston substantially corroboratedCarabello's description of the Employer's policy of disci-pline for absenteeism. (Certain variations in. their testimo-ny will be considered below.)The General Counsel adduced documentary evidence(G.C. Exh. ' 17) of the Employer's absenteeism disciplinepolicy. That document, a notice to all employees, reflectsthat first-time offenses-would be punished _by a 3-day sus-pension; second offenses by a 1-week suspension; andthird-time violations made employees "subject to termi-nation." It is the 'posting of that document in July orAugust 1983 which is the basis of the General Counsel'sclaim of unilateral action.Ormston testified he first saw this notice in mid-July1983.Mauldin claimed he had not seen that "particularnotice" before August 22, 1983..Carabello testified simi-lar notices have been posted as early as 1973 and that itsterms were implemented since then, subject (as indicatedabove) to the substitution of an oral warning for first-time offenses if an employee offered a reasonable expla-nation.One final item of evidence was introduced on the ab-sentee-discipline issue. The document (G.C. Exh. 3) is awritten warning for breach of the absentee rules. It wasimposed on employee Jose Feliciano on January 21,1984.firstoffense.Carabello claimed that the first offensemerely. resulted in a warning; that of January 21, 1984(G.C. Exh. 3). Because the documentary evidence is con-sistentwith Carabello's testimony, and not that of Feli-ciano,.I credit Carabello's version. Moreover, records ofFeliciano's subsequent similar offenses also are more con-'Ideniedthe-Employer'smotion at the hearing The motion'was re-4Noteverybit of evidence or argument of counsel is discussed How-newed afterthe Employerrested Ideferredruling on the second dismis-ever,each has been considered Omitted material has been deemed.irrele-salmotion until issuanceof mywritten decisionvent,superfluous,or of little probative value. SUPERIORCONTAINERsistentwith Carabello's general description of how theabsentee policy was implemented (see, G.C. Exhs. 4 and5).Although the evidence relating to the absentee disci-pline system-is somewhat confusing, I conclude the fol-lowing scenario emerges(1)The Employer maintained a progressive disciplinesystem for. absenteeism since 1973.(2)The written system called for progression of disci-pline ranging from a 3-day suspension, to a I-week sus-pension, to a possible termination..(3)The Employer exercised flexibility in implementa-tionof the written policy. Sometimes ' the Employervaried the offense for which each degree of punishmentwas imposed, depending on the reason .offered by an of-fending employee Instead of imposing a suspension forthe first offense, a warning was given. In such cases, theterms of the written policy were enforced for subsequentoffenses.This flexibility is demonstrated by Carabello'scredited testimony which is substantially corroborated byGeneral, Counsel witnesses It is also supported by thedocumentary evidence which shows J. Perez was sus-pended for 3 days for a second offense and 1 week for athirdoffense.- Further support for this proposition isfound in_ the discipline reflected in the written warningof January 21, 1984, to a different employee. Though thewarning is. written, rather than oral, it nonetheless is awarning, and not a suspension.The fact that both Ormston and Mauldin claimed notto have seen the notice advising of the discipline untilJuly and August 1983 does not diminish the reliability ofCarabello's otherwise supported testimony. The - tran-script and my observation of the witnesses reflect thatboth Ormston.and Mauldin responded relative to thespe-cificdocument (G.C. Exh. 17) placed before them, whentestifying when they first saw the policy. Thus, Ormstonwas asked when he first saw "that" notice and answered,"Thatwas posted . . _ (around mid-July 1983)." Mauldinresponded he first saw that "particular notice" onAugust 22, 1983. Such responses are not necessarily in-,consistent with Carabello's claim (not previously report-ed) that several notices describing the absentee disciplinepolicy had been prepared and posted over the years.Moreover, Ormston testified the policy was apparentlydiscussed at a general employee meeting before 1979.In sum,Ifind that the absentee-discipline policy, de-scribed in the document (G.C Exh. 17) which the Gen-eralCounsel claims comprised a change in that policy,actually existed long before that document was posted,and even beyond (into at least January 1984), and wasimplemented in substantial accord, with the document'sterms.Accordingly, whether or not the Union was themajority collective-bargaining representative at the timetheGeneral Counsel's Exhibit 17 was posted,I am notpersuaded that the Employer, in fact,' unilaterally alteredthe absentee-discipline policy as alleged.2.Christmas bonusesComplaint paragraphs 14 and 15 allege the Employerunilaterally changed its method for computing Christmasbonuses about December 9,1983.535In the, proceeding before Judge Buschmann, the Gen-eralCounsel litigatedan allegationthat four employeesreceivedChristmas bonuses, in1982which were notbased on their longevity. At the hearing before me, theGeneral Counsel asserted the instant allegation is intend-ed to claim that, in1983,the Employer "again" variedfrom its prior practice of basing Christmas bonuses onlongevity.The General Counsel further acknowledgedthat the instant allegation relates to the alleged change inbonus computation which had been already litigatedbefore; and decided by, Judge Buschmann. On this asser-tion, alone, I would be justified in recommending dismis-sal of this allegation. If, indeed, Judge Buschmann's con-clusion that the Employer did engage in an unlawful uni-lateral changeis sustained, the matter before me is appro-priately an issue to be disposed of in the compliancephase of Judge Buschmann's proceeding.Yet, there is another reason this allegation before meshould be dismissed. This record is, devoid of evidencethat the Employer, in 1983, 'gave any bonuses in anymanner different from that which existed before theUnion's advent. Mauldin testified he was told, when firsthired, in, July 1981, that Christmas bonuses were comput-ed according to longevity. Ormston testified he, was alsoso informed in 1980, 1981, and 1982. Further, Ormston(during cross-examination)expressly agreed there hadbeen no change in the basis of awarding Christmas bo-nuses in 1983. This testimony, coupled with the GeneralCounsel's acknowledgement that the instantallegation isnot intended to plead that the Employer had actually im-plementeda change inbonus computation in1983,con-vinces me this record contains insufficient evidence tosustain theallegationsin paragraphs 14 and- 15 of thecomplaint. These allegations must be dismissed.3.Bonus reductionsComplaint paragraph 16 alleges that five named em-ployees suffered reductions in their 1983 Christmas bo-nuses because of the allegedunilateralchanges in compu-tation(the subject of complaint pars 14 and 15). Threeof these employees, De Benedictus, Maxwell, and Orm-ston,were the subject of similar allegations in the pro-ceeding before Judge Buschmann. In the instant hearing,Maxwell testified her Christmas bonusincreasedfrom $50in 1982 to $250 in 1983; and Ormston testified his bonusincreasedfrom $50 in 1982 to $75 in 1983. EmployeeReese.(named in complaintpar. 16) testified he receivedno bonus in either year. Mauldin (the fifth employeenamed in par.16)was not asked to relate the sums ofbonus he received in either year. Documentary evidence(G.C. Exh. 7) reflects Mauldin received no bonus in 1983and does not contain his name on the 1983 bonus list.Those documents show De Benedictus received a $50bonus both in 1982 and 1983. Finally, the documentsconfirm the testimony of Maxwell and Ormston as to theamounts, they received. As forReese,the documentsconfirm his' testimony that he received no bonus in 1983,but his name does not appear the 1982 bonus list.The combination of testimony . and documentary evi-dence shows that there ,was actually no reduction andbonus received by any of the employees alleged to have 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffereda reducedbonus in 1983. This record contains noevidence to explain why Reese and De Benedictus re-ceived no increased bonus in 1983. -`The evidence literally does not support the contention,contained ' in paragraph 16, that' any of the named em-ployees suffered reduction in their 1983 Christmas bo-nuses.The General Counsel asserts, in posthearing brief, thatthe reason De Benedictus and Reese received no increaseand the disparity in the increases awarded Maxwell and'Ormston is aftributable to the'application of factors otherthan longevity, found by Judge Buschmann to constitutean unlawful unilateral change. That assertion must failfor several reasons.First,it is speculative,because abso-lutely no testimonial evidence was adduced before'me toreflect the'basis used' to compute the bonuses for eitheremployee. Second, there is evidence, the seniority list(G.C. Exh. 6), which does-show that Maxwell possessedalmost 4 years' greater longevity than Ormston. This evi-dence more supports -the Employer's contention that itdid not vary from its practice in granting the bonuses ac-cording to longevity. Finally, the General Counsel's po-sition is predicated on evidence placed before, and' con-sidered by, Judge Buschmann, but not before me: Unless-and until the Board sustains Judge Buschmann'sfindingson the bonus issue,I- am unable to utilize them as thebasis for my findings.On all the foregoing, I find there is no merit to'the al-legations in complaint paragraph 16.4.Mandatory overtime-Iii complaint paragraphs 17 and 18, the Employer is al-leged, on September 26, 1983,` to-have imposed a manda-tory overtime requirement and established a progressivediscipline system for employees' failure to work suchovertime.The parties litigated -the imposition of a mandatoryovertime system, purportedly initiated in September1982before Judge Buschmann who - found ' the Employer'saction constituted an unlawful unilateral change. ' 'Ormston testified, before me, that-overtime was mademandatory in September1982.'He alsotestified he re-fused overtime in February 1983 and was- then suspend-ed. (That precise suspension was litigated in full beforeJudge Buschmann.)--No direct evidence was presented herein to show- thattheEmployer` altered its overtime policy in any wayduring September 1983. The documentary evidence rela-tive to overtime (G.C. Exh. 16) shows the Employerposted overtime notices between September 13,1982,and April 23, 1984. Apparently,the'allegation of an un-lawful imposition of mandatory overtime in September1983 is but an'extension of the issue litigated before, anddecided by, Judge -Buschmann. Absent independent evi-dence that the Employer changed its overtime policy inSeptember,1983, from that in effect in September 1982,no basis exists in this record to sustain the 'allegation ofcomplaint paragraph 17A. Because of this, ' my findings-and conclusions 6n-this-issue would be unaffected if the=Board sustains Judge Buschmann's findings and conclu--The record contains the following evidence with re-spect to the allegation (complaint par. 17B) that the Em-ployer unilaterally established a progressive disciplinesystem applicable to employees who refused or failed towork overtime. 'Ormston testified he was not aware ofthe existence of any policy of progressive discipline forfailure-towork overtime, and affirmatively asserted nosuch system had been posted in 1982 or 1983. He furthertestified he did not work overtime on March 12,- 1984,but was not disciplined. I conclude this omission, tends- tonegate the existence of the alleged progressive disciplinepolicy. -Feliciano(as discussed above in connection with theabsentee-discipline policy)had received a series of sus-pensionsin early 1984.While the General Counsel as-serts those disciplinary actions prove the existence- of aprogressive discipline relative to failure to work over-time, I am uhpersuaded this is so.' The records of Feli-ciano's discipline (G.C. Exhs. 3, 4; and 5) do show hewas disciplined because of a failure to work on a numberof Saturdays. The record reflects that hours worked on aSaturday are overtime'work,and _the overtime postings(G.C. Exh. 16) -show that overtime had been scheduledon each of the dates (January 12 and 28 and March 10,1984) for-which Feliciano had been'disciplined (compareG.C. Exh. 16 'to G.C. Exhs. '3, 4, and 5)-Concededly,there is some basis to conclude 'that the discipline im-posed on Feliciano was due to a failure to -work over-time..However, I'am more impressed by the evidence whichnegates such a conclusion. Thus, none of the disciplinaryrecords explicitly indicates the reason for the disciplinewas a failure to work overtime.Instead,each suchrecord relates that Feliciano was disciplined because he"did'not show up-did not call" (G.C. Exh. 3); "this isthe second week in a row that . . . that [Feliciano]did not come in or call [G C. Exh. 4]"; and "scheduled'towork five hours Saturday, 7 a m. to' 12 noon. Called at10:15. Said hewas ill." (G.C Exh. 5.),Each of these dis-ciplinary records was signed by Plant SuperintendentJohn Proctor. The testimony of Carabello (reported' inthe discussion of the absentee-discipline issue) was thatthese disciplines resulted from' application of the absen-tee-disciplinepolicy.Carabellopresented that testimonyduring examination by the General Counsel under Rule611(c) Federal Rules of Civil Procedure' No effort wasmade to refute Carabello's asaseition(Tr. 30-31). Proc-tor did not testify.In general,I find Carabello.to be aforthright and spontaneous witness. I credit his .testimonythat the disciplinary action against Feliciano was relatedto the absentee, rather than overtime, policy, especiallywhere, as herein, the record contains other evidence'which reflects that if a disciplinary system regardingovertime existed, the employees were not aware of it.That evidence`consistsof Ormston'sdenial(reportedabove) that such a system had not been posted, and -thetestimony of employees Maxwell and Reese.Maxwelltestified she had not been disciplined for not workingovertime because she presented a medical excuse. I findthis testimony consistent with Carabello's when testifyingregarding the flexibility he exercised in implementing the SUPERIORCONTAINER"537Reese testified he missed twoor three scheduled overtime days (dates unspecified), butreceived a written warning only after the last failure towork. I find the latitude accorded Reese by the Employ-er belies the existence of a disciplinary system applicableto failures to work overtime.On the foregoing, I conclude there is insufficient evi-dence in this record to sustain any of the allegations incomplaint paragraphs 17A and 17B.5.Discipline for failure to work overtimeComplaint paragraph 19 alleges that Feliciano was sus-pended and Mauldin's March 14, 1984 termination wasdue to implementation of the Employer's mandatoryovertime and overtime-discipline policies.Also, thatparagraph alleges that other unidentified employees weredisciplined by those policies' application.No extensive discussion of this allegation is requiredfor resolution. As to Feliciano, I have concluded above,that his January 1984 suspensions were for. failure tocomply with the absentee-discipline policy.Inasmuch as I shall conclude,'in sectionD, below, thatMauldin's March 14, 1984 terminationwas due to insub-ordination, no merit can attach to the claim expressed incomplaint paragraph 19. This conclusion would not beaffected even if Judge Buschmann's findingsand conclu-sions are sustained by the Board.-'Even if it were ultimately determined thatMauldin'sAugust 13, 1982 termination was discriminatory, asJudge Buschmann found, neither' JudgeBuschmann's(nor my) findings regarding the allegations of discrimina-tory treatment of Mauldin would be affected becauseeach suchallegationstands independent of the other.Simply stated, I shall find below that Mauldin's Septem-ber 9, 1983, and March 14, 1984 termination are not re-lated to his earlier protected - activity found by JudgeBuschmann.-Finally, no evidence whatever was offered to showthat any other specific employee had been disciplined inany way because of a failure to work overtime,nor wasthere any effort to amend the complaint to identify thenames of any'such other employee.On all the foregoing, I find thereis no meritto the, al-legationsin paragraph 19 of the complaint.D. TheDiscriinination51.Mauldin's September 9, 1983 terminationa.The facts-As earlier indicated,Mauldin was reinstated on August22, 1983,from his absence due to the August 13, 1982termination which Judge Buschmann later found to havebeen discriminatory,in violation of Section 8(a)(3).Mauldin met with Carabello on August 18, 1983. Cara-bello offered Mauldin his old job.Mauldin accepted, andvolunteered he would also accept assignment to otherbThe facts described in this section are a composite of the testimonypresented by Mauldin and Carabello,together with relevant documentaryevidence_positions.Carabello then reminded Mauldin of the Em-ployer's rule on'alisenteeism and tardiness. Carabello re-viewed Mauldin's absences during his past period of em-ployment. That included one suspension for absenteeism.Mauldin told Carabello he would have no such probelmin the future and said Mauldin knew he had to call inshould he have to be absent from work This conversa-tionwas memorialized in a memorandum (G.C. Exh. 2)which Carabello and Mauldin signed.. In this' memo,Mauldin,in relevant part, acknowledged they spoke ofhis tardiness and absentee' record and that it would notbe a further problem.6"Between August 22 and September 8, 1983, Mauldinhad not been disciplined for absence or tardiness. How-ever, - on September' 8, a workday, "Mauldin did notreport for work. At the hearing, Mauldrn asserted he had=felt ill the preceding day; that his illness caused him dis-comfort that night, and- he did not get' to sleep untilabout 3 a.m, September 8. According to Mauldin, thatsituationcaused him to, sleep beyond' his customary,waking time of 6:10 a.m. on workdays Thtis, on Septem-ber 8,'-Mauldin awoke about 9:15 a.m., though his report-.-ing-to-work time is 7 a in.Mauldin testified that, on awakening on September 8,he telephoned a friend for a ride to work. He then imme-diately called Carabello, who commented the call waslate.Mauldin explained he overslept, but said he wouldreport to work within 10 or 15 minutes.Mauldin waited about one-half hour after speakingwith Carabello, but Mauldin's driver had not arrived totransport him. About 10:30 or 11 a.m., Mauldin reachedhisdriver at the driver's workplace.Mauldin's friendsaid he could not leave his job to take Mauldin to work.-Mauldin immediately called Carabello who remarkedMauldin should. have been at work -an hour before.Maulding explained his transportation did not- arrive.Carabello reminded him they spoke on August 18 aboutMauldin's punctuality and warned Mauldin that a futureoccurrence would result in Mauldin's termination. Maul-din said he understood that, but he did not have moneyto take a bus to work.? Mauldin then asked Carabellowhether he should report to work on the following dayCarabello responded ' in the negative and said he wouldfirsthave ,to confer with his (Carabello's) superior andwould callMauldin that night at Mauldin's mother'shouse.Mauldintestified he waited for Carabello's tele-phone call, but-none came. I' cannot credit this assertionbecause the conversation"between Mauldin and Carabelloheld on September 9 (to be reported' below) does, not atall reflect that Mauldin protested "that he had waited athis mother's house for Carabello's call.,-The next day, September 9, Mauldin reported forwork at the 7 a.m. starting time. His timecard was miss-ing from the rack. He conferred with Carabello about6Although Mauldin claimed he was told he was considered a new em-ployee andthatstatement was not orally disputed by Carabello, I do notacceptMauldin's oral testimony in that regard because the Employer'srecords after that date bear his original 1981 starting date7The record reflects the bus fare was $1 and required three buses, and'that direct driving time from Mauldin's residence by private automobileis-about' 25 minutes 538DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 30 a.m. Mauldin testified that Carabello told him Cara-bello had telephoned Mauldin's mother's house to tellhim not to report to work on September 9; that he wasfired.Carabello complained Mauldin's absence requiredrescheduling of work and. changes in machine set up.Three employees (includingMauldin) regularly workedas a teamon the Employer's solitary Flexo machine op-eration. Carabello, again, explained the importance of reg-ular attendance. 'Further Carabello said he was upsetwith Mauldin because Carabello needed him to, work.Mauldin protested he had been ill. Carabello said,"[S]orry, you're a good worker, but I have to, let yougo."Mauldin continued arguing, asking whether theonly acceptable excuse was production of a_ medicalstatement. 'Carabello simply responded that he; could donothing except let Mauldin go.-When testifying, Carabello acknowledged that (in Sep-tember 1983) he told the Board agent investigating theSeptember 9 termination that Mauldin had been dis-charged because he failed to, apologize to Carabello.Mauldin testified that during a conversation with Cara-bello (to be further described below) beforehe was rein-stated in November 1983, Carabello told him his Septem-ber discharge was due'to absenteeism and because he did.didn't evenapologizeto" Carabello.-Finally,Carabello ' testified he told the Board agentthat another employee, NickBongalis,had also been dis-charged because of tardiness and absenteeism. This lasttestimony was confirmed by a record of discharge (G.C.Exh. 14). However, Carabello did not haveBongalis'records at the hearing and could not recall whether ornot Bongalis had been earlier ,suspended. Apparently,Mauldin applied for' unemployment compensation bene-fits. In its statement on that claim (G.C. Exh. 9) the Em-ployer expressed the following reason forseparation:"Employee terminated for failure to 'show up for ,workon scheduled workday without just` cause and inappro-priate attitude concerning same "b. AnalysisThe General Counsel must prove certain elements toestablish a prima facie case of discrimination. Those ele-ments are that (a)-the affected employee had engaged inactivity protected by the Act,. (b) the employer hadknowledge of that activity, (c) the adverse personnelaction imposed on the employee was motivated by an-tiunion animus,and (d) the .discipline had the effect ofencouraging or discouraging membershipin a labor orga-nization.The General Counsel has the burden.of provinghis case by a preponderance of the evidence...GonicMfg.Co., 141 NLRB 201, 209 (1963).-My analysis, of the September 9,'1983 (and March 14,1984) terminationswillproceed on two bases. First,solely in light of the record beforeme and,second onthe assumption-that JudgeBushmann'sfindings, hereinrelevant,are sustained.The instant record, I conclude, does not contain therequisite element of a prima facie case of unlawful dis-crimination.Granted, Oliverio's testimony that he hadconductedorganizationalactivityamong employees, in-.cludingMauldin, is some evidence that employees ingeneralwere engaged in protected activity. However,this-record contains absolutely no evidence, direct or cir-cumstantial, of Mauldin's participation in that' activityUnderbight Line,251 NLRB 1083 (1980), the GeneralCounsel bears the burden of making a prima facie show-ing of discrimination before the burden shifts to a re-spondent to prove that it would have taken the allegedunlawful disciplinary' action even in the absence of anemployee's protected activity In the instant case, theEmployer rested-its case without adducing any case-in-chief in its defense. In the absence of a prima facie caseas to 'Mauldin's September 9 discharge, theWright Lineburden'did not shift to the Employer.On the foregoing, I conclude this record, alone, doesnot support the ,allegation that Mauldin's September 9discharge was discriminatory:Assuming Judge Buschmann's decision had been (or is,at -soine future time) Isustained by the Board, it becomesappropriate for me to utilize the Board's findings andconclusions. Doing so casts the' prima facie case in a dif-ferent light. A so-calledWright Lineanalysis is required.Such analysis follows.Judge Buschmann found that each element of a primafacie 8(a)(3) case -was proved. Judge Buschmann specifi-cally found that Mauldin had. been discriminatorily ter-minated on August 13, 1982, and recommended an ap-propriate remedy. I agree with the General Counsel thatthe results of the earlier case, after Board affirmance,forms 'the basis for me to conclude herein that a primafacie case exists which shows Mauldin was discriminator-ily discharged on September 9, 1983 Thus, the burdenshifts to the Employer to demonstrate that the discrimi-natory motivation underlying Mauldin's August 1982 dis-charge was 'not a motivating factor in the September 9,1,983 termination.The record as a whole persuades me the evidence sus-tainsthe Employer's burden. The following factors, intheir totality, are impressive indicators that the Septem-ber 9 termination was not motivated by unlawful consid-erations:(1)BeforereinstatingMauldin on August 22, Carabelloemphasized the need for regular attendance and for Maul-din to correct his former practice in. that regard.Duringthat conversation, Mauldin orally, and in writing, literal-ly committed himself to an understanding of the rulesand a promise his attendance would not be a problem inthe future. That acknowledgment, I believe, provided theEmployer with grounds to expect compliance withMauldin's commitments. -_-(2)Mauldin's job was apparently critical to the Employ-er'soperations.There was only' one Flexo operation.Mauldin's absence necessitated new setups and work re-scheduling. I conclude, from this, the Employer hadgrounds for considering Mauldin's breach of the attend-ance rules a serious dereliction.(3),Mauldinwas givenan opportunity to permit Carabellosome flexibility in application of the absentee-disciplinarypolicy.When Mauldin first notified Carabello he hadoverslept,' Carabello asked for a commitment as to whenMauldinwould report to work. Mauldin agreed he SUPERIORCONTAINERwould be at work within 15 minutes. Yet, he waitedalmost 2 hours before informing Carabello his transporta-tion was unavailable. Even then (11 a.m.) there is no evi-denceMauldin volunteered to make further efforts tocome to work. Instead, he asked whether he shouldreport on the following day. Concededly, by that timesuch an offer may have been rejected because of thehour.Nonetheless,_ I viewMauldin's actions evince arather cavalier approach to the absentee policy, to whichhe committed himself only 3 weeks before. Such an atti-tude readily provided a basis for the most serious of re-sponses by the Employer. .In spite of this, the discharge was not precipitous. Car-abello consulted with his superiors as -to the Employer'scourse of action. It is not probable, in the face of thethen still-pending decision of JudgeBuschmann,that theEmployer would have risked implicating itself in furtherunfair labor practice proceedings unless the Employerbelieved it had justifiable grounds for the discipline im-posed.Arguably, it might. be said that the possibilityJudge Buschmann would have concluded, as he laterdid, that the Employer had earlier discriminatedagainstMauldin actually subjected the Employer to no greaterrisk than already existed. Despite this, I find the fore-bearance exercised by Carabello who directly receivedMauldin's August 18 commitment, and promise of adher-ence, to the absentee rules reflects the Employer's con-cern that it wished to avoid furtherentanglement inunfair labor practices.(4)The Employer maintained consistency with respect tothe reasons given for the September 9 discharge.When Car-abello received Mauldin's first telephone call on Septem-ber 8, he told Mauldin, the call was late. This was an ob-vious reference to the absentee rule which required em-ployees to call in when they needed to be absent. Duringtheir second telephone conversation that date, CarabelloreferredMauldin to their August. 18 discussion regardingpunctuality.Mauldin's record of discharge (G.C. Exh.14) indicates the reason for discharge was because he"called at 9:50 on 9/8/83, overslept, said that he will bein shortly, called backafter lunch,would not be in, notransportation." (Emphasis added.)"The Employer's statement of reason for separation re-flects it was for breach of the attendance rules and inap-propriate attitude "concerningsame."During Mauldin'sprehire conference in November 1983, Carabello toldhim the September 9 discharge was due to his absenceand because he did not care about his job.The foregoing clearly demonstrates the Employer, atno time, altered its stated reasons for the September 9discharge.The single possible basis for suggesting theEmployer was shifting reasons flows from the GeneralCounsel's question of Carabello as to whether or notCarabello told the investigating agent that the dischargewas due to Mauldin's failure to apologize. This point isemphasized in the General Counsel's posthearing argu-eThe-italicizedwords vary from Mauldin's testimony which reflectsthe second call was madebeforelunch I need not resolve the conflict.For analysis purposes only, I accept Mauldin's account If the documen-taryevidence were to be more reflective of the facts, then the Employerwould have been even more justified in its response than I find herein539ments.Candidly, - Carabello 'admitted that reason wasprovided-the investigator.However, Mauldin's accountof the November conversation with Carabello makes itclear the' General Counsel's question and Carabello's re-sponse were a distortion of the facts. The full content oftheNovember conversation =between Carabello andMauldin shows that Carabello's reference to an apologymerely 'was an expression of the Employer's belief thatMauldin's actions revealed a casual approach to his workcommitments.;(5)There is no evidence which tends to show. that Maul-din's 1982 union activity was, at all, a consideration in theSeptember 9, 1983 discharge.There is. not a scintilla ofevidence that anything Carabello said, or the Employerdocumented in writing, referred 'directly or impliedly toMauldin's unionactivity.the attendance rules and' Mauldin's actions relative tothem. were the central and pervasive theme in all conver-sations.No document in evidence contains anything bywhich a connection can be made between the September9,1983- discharge andMauldin's or, for that matter,anyone else's union activity..(6)There is no probative evidence of disparate treatmentagainstMauldin.Two' possible matters litigated, if cred-ited,would support 'a contention that discharge was soharsh a,punishment as to comprise evidence of disparatetreatment.First, is the evidence relating to employeeBongalis.The General Counsel made an'apparent effort to showBongalis'discharge was imposed for some absentee of-fense after the. first. If that were so, then Bongalis' dis-charge would have been consistent. with the disciplinecontained in' the absentee-discipline policy.However,when Carabello testified he did not have Bongalis'records at the hearing, and had no independent recollec-tion of the circumstances of Bongalis' discharge, thatmatter was not further explored,or pursued. On the stateof this record, any matters regarding Bongalis have noor little probative value._Second,. the September 9 discharge, imposed pursuantto.the absentee-discipline policy, superficially was for afirst offense, inasmuch as Mauldin received no disciplinewhatever between his August 22 reinstatement date andthe September 9 discharge. If true, it would be expectedthat the discipline under consideration should have beenof lesser degree (i.e., a warning, pursuant to the flexiblepolicy or asuspension).Such a view would result froman out-of-context' evaluation of all the attendant circum-stances.In assessingwhether the September 9 discharge,for a seemingly first offense, demonstrates disparity andoverly harsh application of the absentee policy, I haveconsidered the following factors: (a) Mauldin was notconsidered a "new" employee. His termination record(G.C. Exh. 14) bears his original 'seniority date. Likewise,that same date appears as the date of hire on the formfurnished by the `Employer to the unemployment com-pensation authorities (G.C. Exh. 9). According Mauldinhis' seniority, and reinstating him on August 22 to hisformer position, indicates the' Employer reinstated himwith all rights, benefits, and privileges he previously en-joyed, though not explicitly appearing' to be the case in 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis record. It is reasonable, however, to presume thatwas the case,: especially since such a presumption is con-sistentwith the fact (in evidence) that.his August 22 re-instatement -was offered pursuant to an.order (see G.C.Exh. 8) for the Employer to do so.9Mauldin's acceptance of these benefits 'reasonably sub-jected him, also, to Whatever disadavantages -and risksmight have been, inherent :in- returning to employment.The record shows he had previously been suspended atsome time during his prior employment. (That suspensiondoes not appear as an issue in Judge Buschmann's deci-sion.)There is- no evidence of the length of that suspen-sion or of the number of prior offenses for which it hadbeen imposed. Since proof of disparate treatment is theGeneral Counsel=s burden, it was incumbent on him toadduce the missing, evidence, if it could have supportedsuch an assertion. The failure to produce such evidence,considered in the light of the operation of the absentee-discipline policy, negates any contention herein that theSeptember 8 absence was merely a -first offenseMaul-din'sAugust 18 prereinstatement interview with Cara-bello contains an implicit warning that he would be dis-ciplined for violation of his commitment to adhere to theon attendance .and explicit reference was . made to hisformer record ;in that regard. Assuming, arguendo, it isconcluded that the Employer literally strayed from itsnormal implementation of the attendance rules by impos-inga discharge-onMauldin on September 9, in. my view,that fact only presents suspicious circumstances herein.Such circumstances, alone, are -not an adequate ,basis onwhich to conclude, Mauldin_ was treated in a disparatemanner' oi% that the Employer committed unfair laborpractices.When considered_ in the totality of the record,. the ' most that can be concluded is that the Employeroverreacted,was unreasonable; or even arbitrary. It iswell established that an employer may discharge an em-ployee for good reason, bad 'reason, _ or .no reason at all.Budd Mfg.'Co. v. NLRB,138 F.2d 86, 90 (3d Cir. 1943),cert. denied 321 U.S. 773 (3d Cir. 1943);Associated PressY.NLRB,301U.S. 103 (1937);Bonn Packing Co.,208NLRB 280 (1974). A bad reason, when justified- (as I findherein, because it is undisputed that Mauldin violated theattendance rules on September 8), is not a substitute forhard proof of disparate .treatment. No evidence appearsherein of a 'nexus between the degree 'of discipline im-posed and Mauldin's earlier discriminatory discharge of1OQ9-.2.Mauldin'sMarch 14,1984 termination(a) The factsOn November 28, 1983, Mauldin wasagain-reinstatedto his job. This reinstatement was pursuant to a settle-ment agreement,1 ° rather than by an order, as was thecase with the August 1983 return to work.-'The record does not reflect the ordering authority However, theGeneral Counsel attached a court order on this subject to his postheanngbriefioWhether or not the March 14, 1984 discharge'compnsed a breach ofthat agreement is not.an issue before me '-' :Before Mauldin returned to work on November 28, hehad a prework interview with Carabello. It was duringthis conference that Carabello discussed the reasons forMauldin's September 9 discharge, as reported above.There is no evidence to show what else was discussedduring that -conversation.Mauldin returned' to work on November 28, 1983, andcontinued to be employed until being discharged onMarch 14, 1984: During this period of employment,Mauldin apparentlywas againin violation of the attend-ance rules.Documentary evidence (G.C. Exhs. 10, 11,and 12) reflects Mauldin was absent or tardy nine timesbetweenDecember 1, ' 1983, and February 29, 1984.However, no discipline whatsoever was imposed on himfor any of these infractions.During'at least March 1984, Mauldin had 'a part-timesion of his work shift (3:30 p.m.) at the instant Employer.On March 5, 1984,'Mauldin was told he was scheduledtowork overtime on that day, and each remaining daythat week. Mauldin told his supervisor he could not notwork overtime' that day or the next because of his part-time job.In fact,Mauldin did not work overtime' on' March 5and 6. Later that week (on Thursday) Mauldin advisedPlantManager Proctor that he would need "a couple ofdays off" t during the week beginning March 12. Proc-tor said he was planning overtime work for the week ofMarch 12. Mauldin testified, without contradiction, -thatProctor said he would "let . . [Mauldin] .. . know"regarding the request for time off. On the day of thisconversationMauldinworked overtimeNo overtimehad been scheduled for Friday; March 9. On the follow-ing Monday, March 12, Mauldin's supervisor told him hewas scheduled-to work overtime that day, and each re-maining day that week. Mauldin said he had asked Proc-tor for days off, and March 12 was oneof them. The su-pervisor asked whether Mauldin could work overtimeeach other day that week. Mauldin replied he needed 2days off from overtime work.Within a short time, Proctor approached Mauldin.They spoke. Mauldin reminded Proctor of the request tobe relieved of overtime. Proctor recalled Mauldin hadspoken to him about the matter the preceding week.Proctor granted Mauldin's request, but only, for March12.Proctor told Mauldin he was expected to work over-time for theremainderof that week.On March 13; Mauldin advised both his"supervisor andProctor that he could work overtime that day. However,Mauldin told' Proctor -he needed to be 'excused fromovertime on March 14. Proctor was advised byMauldinthat he had a chance to make extra money on March 14at his part-time job.' Proctor denied Mauldin's request.Proctor said Mauldin's full-time job with the instant Em-ployer "comes first " Proctor warned, "If you leave(without 'working overtime on' March 14), it's your job."On March 14, Mauldin worked his regular shift. Maul-din testified that,some timeduring that shift, he toldi iThe record reflects the quoted words relate to overtime,and werenot intended to request time off from regular working hours SUPERIOR CONTAINERProctor he was "supposed" to leave (at shift's end) thatday. Proctor said that it would be "the end" of Maul-din's job if he left at the end of the shift.At 3:30, Mauldin punched out. He spoke to Proctorand asked, "Do you want me to come in tommorow?"Proctor answered, "If you leave, no." Mauldin left the.,plant.ItisundisputedMauldinMarch 14, 1984. As previously indicated, the dischargerecord reflects the reason for discharge as "did not wantto work scheduled overtime" (G.C. Exh. 13).(b) AnalysisFirst, considering only the record before me, no ex-haustive analysis is required to conclude that the evi-dence does not support the allegation that Mauldin'sMarch 14, 1984 discharge was discriminatory in violationof Section 8(a)(3).No evidence of Mauldin's union activity was adduced.Likewise there is no independent evidence of animus.The week before his discharge, and also on March 12,Mauldin did not work overtime, was excused, and hadnot been disciplined in any wayAssuming, arguendo, that I am incorrect in not apply-ing the motivational findings of Judge Buschmann, I con-clude this record cannot justify or support the extensionof the motivational evidence in Judge Buschmann's caseto how Mauldin was treated on March 14. This is so be-cause I find he was treated precisely as others who arenot alleged as discriminatees herein. I cannot accept theGeneral Counsel's argument that the evidence reflectsMauldin was treated in a disparate manner. That argu-ment is based on the evidence which shows that Feli-cianowas absent twice without discipline; Reese wasabsent three times but received only one written warn-ing; and Maxwell did not perform overtime for 2 daysduring the week of March 12. Similarly, Mauldin missedovertime work on March 5 or 6 and was not disciplined;and was excused from the overtime work on March 12.In this context, I conclude the Employer applied its rulesin a substantially uniform fashion.Itwas not until Mauldin virtually challenged the Em-ployer'smanagerial authority that he was discharge.(The "challenge" conclusion will be explicated below.)In the absence of independent evidence before me ofunion activity, unlawful motivation, and disparate treat-ment, I find the instant record does not support a conclu-sion that Mauldin's March 14 discharge was discrimina-tory.Analyzing the March 14 discharge in light of JudgeBuschmann's findings and conclusions presents a similarresult. Judge Buschmann found institution of mandatoryovertime to be an unfair labor practice. The GeneralCounsel herein asserts Mauldin's March 14 discharge wasfor failure to work overtime If true, it would follow thatthe discharge was imposed as part of enforcement of anunlawful rule and, hence, would be unlawful. I am mind-ful thatMauldin's discharge record (G.C. Exh. 13) con-nects this discharge to a refusal of scheduled overtime.Nonetheless, I find that notation is not diapositive. Thereare factors, considered in their totality, which militate541against aconclusion, that the. March _13 discharge wascaused by an attempt to enforce the mandatory overtimerule.Those factors are:(1)Mauldin did not work on March 5 and 6, thoughscheduled. No evidence of oral or written warnings,.rep-rimands, remonstrations, or any other type of disciplineappears for his failure to work those days.(2)The Employer acted reasonably and apparentlywithout malice in excusing Mauldin from overtime workonMarch 12. That excuse was consistent with themanner in which Feliciano, Reese, and Maxwell weretreated.(3)The Employer's focus, in requiring the March 14overtime,was upon loyalty to a full-timejob.Thus,Proctor asserted to Mauldin that he believed the full-time job came first. There is no evidence whatever thatwhen Proctor made that assertion he referred either tothe existence of the mandatory overtime policy or madeany statements regarding the Union or Mauldin's inter-ests or activityin it.All the evidence before me showsthat the Employer made reasonable allowances designedto satisfy the employees' personal needs whenever possi-ble.Thus, the evidence in this record falls short of dem-onstrating the Employer was concerned with strict com-pliance with the mandatory overtime rule(4)No action was takenagainstMauldin until the Em-ployer's authority was challenged. This challenged is ex-emplified by two obviously calculated actions taken byMauldin. First,Mauldin took it upon himself to punchout, though he had been admonished in what appears tobe a nonthreatening or coercive way about the priorityhe ought to attach to his full-time job. Second, it was notuntil he had already defied Proctor by punching out thathe asked whether he should return to work the next day.These events, in total, I conclude represent an effort byMauldin to virtually dare Proctor to discipline him.Upon all the foregoing, and assuming the Board sus-tainsJudge Buschmann's findings regarding earlier dis-criminatory conduct, I nonetheless find that the recorddoes not support the further conclusion that Mauldin'sMarch 14, 1984 discharge was discriminatorily motivat-ed.Accordingly, I shall recommenddismissalof that al-legation. 'On all the above, I find the credible and probative evi-dence shows there is no merit to any allegation of unlaw-ful conduct.CONCLUSIONS OF LAW1.The Employeris an employer engaged in commercewithin the meaning of Section 2(6) and,(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.The recorddoes not support any of the allegationsthat the Employer violated any section of the NationalLaborRelationsAct ascontained in the complaint. 542 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these-findings of fact and conclusions of law, andon the. entire record, I issue the following recommend-ed12ORDERThe complaint is dismissed in its entirety.13Board and all objections to them shall be deemed waived for all pur-12 Ifno exceptions are filed as provided by Sec 102.46 of the Board'sposes.Rules and Regulations, the findings, conclusions, and recommended13This, recommendation constitutes my ruling on the Employer'sOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by thesecond motion to dismiss the complaint allegations.